                                            Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 1 of 14. PageID #: 27
                                   Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 1 of 14. PagelD#:7
2020-CV-C 091 - WILLIAMS, INDIVIDUALLY; AS EXEC OF ESTATE JAMES WILLIAMS IV (DECEASED);, JACQUELYNN vs. SYPHAN, EDWARD

SUMA^ARY
Judge:                                                           Court Type:                              Case Type:
(VINTERS, BRUCE                                                  CIVIL                                    OTHERTORTS
:ase Number:                                                     Uniform Case Number:                     Status:
'.020-CV-C 091                                                   2020CV000091CVCPCVCXMX                   OPEN
:lerk File Date:                                                 Status Date:                             Waive Speedy Trial:
'/27/2020                                                        2/27/2020
fotal Fees Due:                                                  Custody Locatlon:                        Agency:
                                                                                                                                 It

                                                                                                                                II <]
>4.50
^gency Report Number:



                                                                                                                                      ^IWEt



PARTIES
FYPE         PARTf NAME                                                                                                         ATTORNEY
'LAINTIFF    WILL1AMS, INDIVIDUALLY; AS EXEC OF ESTATE JAMES WILLIAMS IV (DECEASED);, JACQ.UELYNN
'LAINTIFF              A MINOR CHILD OF JACQUELYNN WILLIAMS,
'LAINTIFF              A MINOR CHILD OF JACQ.UELYNN WILL1AAAS,
'LAINTIFF              A MINOR CHILD OF JACQUELYNN WILLIAMS,
'LAINTIFF    W1LLIAAAS, V, JAMES
)EFENDANT    SYPHAN, EDWARD
)EFENDANT    PITT OHIO EXPRESS LLC



EVENTS
)ATE                      EVENT                            JUDGE                              LOCATION              RESULT

                                                                                     No Events on Case



CASE DOCKETS
MAGE        DATE           ENTRY

            3/9/2020       COULD NOT PARSE DOCKET CODE TEXT FOR DOCKETCODE = A005

  Q 2       3/9/2020       NOTICE OFAPPEARANCE JURYTRIAL DEMANDED FILED (J. PION)

  Q 4 2/27/2020            SUAAMONS: @
                                 Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 2 of 14. PageID #: 28
IMAGE     DATE        ENTRY    Case: 3:20-cv-00591 Doc #: 1-2 Filed: 03/19/20 2 of 14. PagelD#:8
          2/27/2020   COPY FEE (GENERAL DIVISION) ASSESSED $1.50

  Qi      2/27/2020   PAYMENT $250.00 RECEIPT #9989
          2/27/2020   COAAMON PLEAS DEPOSIT ASSESSED $250.00

  Q 2   2/27/2020     CERTIF1ED AAAIL (GENERAL DIVISION) ASSESSED $24.00
          2/27/2020   SUMMONS ISSUED WITH COPY OF SUMMONS & COMPLAINT SENT BY CERT1FIED AAAIL R.R.R. TO DEFENDANT(S) ASSESSED $4.00

 Q 10     2/27/2020   COMPLAINT FILED (K. RIESEN) ASSESSED $35.00

  Qi      2/27/2020   PAYMENT $350.00 RECEIPT #9988
          2/27/2020   JUDGE WINTERS, BRUCE: ASSIGNED
          2/27/2020   ATTORNEY: RIESEN, KENT D. ASSIGNED
          2/27/2020   CIVIL CASE DESPOS1T ASSESSED $53.00
          2/27/2020   INITIAL CIVIL CASE FEES CHARGED ASSESSED $297.00
          2/27/2020   CASE FILED 02/27/2020 CASE NUMBER 2020-CV.C 091
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 3 of 14. PageID #: 29
       Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 3 of 14. PagelD#:9




                         IN THE COURT.OF_COMMON PLEAS
                              OTTAWACOUmY, OHIO

Plaintiffs                                      SUMMONS ON COMPLAINT
JACQUELYNN WILUAMS,                             OHIO RULE (4)
INDIVIDUALLY; AS EXEC OF ESTATE                 OF CIVIL PROCEDURES
JAMES WILUAMS IV (DECEASED);                    BY CERTIFIED SERVICE
AS GDN OF J.W., J.W., J.W.
131AMHERSTDR
TOLEDO, OH 43614
                                                CASE N0:       2020-CV-C 091
               ^AMINORCHILDOF
     iLYN^ WlLL
             ILLIAMS
131AMHERSTDR
TOLEDO,OH 43614

                 IAMINORCHILD
         1}
         iLYNNWILLIAMS
131AMHERSTDR
TOLEDO, OH 43614

                     AMINORCHILDOF
     JEI
131AMHERSTDR
TOLEDO, OH 43614

JAMES WILUAMS, V
131AMHERSTDR
TOLEDO,OH 43614
      -vs-

Defendants
EDWARD SYPHAN
PITT OHIO EXPRESS LLC
                                   *»*-!(#**#*#*K*


To:          PITT OHIO EXPRESS LLC
             15 a/TH ST
             PHTSBURGH, PA 15222

   You are hereby summoned that a complaint (copy ofwhich is hereto attached and made a
parthereof) has been filed against you in this court by the plaintiff(s) named herein.
    You are required to serve upon the Plaintiff's attomey, or upon the Plaintiff if (he/she) has
no attomey of record, a copy ofyour answer to the complaint within twenty-eight (28) days
after the service ofthis summons upon you, exclusive ofthe date of service. Said answer must
be filed with this Court within three (3) days after service on the Plaintiff's attorney.
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 4 of 14. PageID #: 30
    Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 4 of 14. PagelD#:10




CASENO: 2020-CV-C091                      „ ^                                        Page2of2
  The name and address ofthe Plaintiff's attorney is as follows:
                 KENTD.RIESEN
                 300MADISONAVE.
                 SUTTE 1600
                 TOLEDO, OH 43604
                 KENT D. RIESEN
                 300MADISONAVE.
                 SUFTE 1600
                 TOLEDO, OH 43604
                KENT D. RIESEN
                300MADISONAVE.
                SUITEl6oo
                TOLEDO, OH 43604
                KENTD.RIESEN
                300MADISONAVE.
                SUITEi6oo
                TOLEDO, OH 43604
                KENT D. RIESEN
                300MADISONAVE.
                SUITEi6oo
                TOLEDO, OH 43604
  If you fail to appear and defend, judgment by default will be taken against you for the relief
demanded in the complaint.
                                                       GARYA. KOHU
                                                       Clerk of Courts



Feb 27, 2020                                         ^sfM^.'^jjic^
                                                       REBECCARIDER
                                                       Deputy Clerk
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 5 of 14. PageID #: 31
    Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 5 of 14. PagelD#:ll



                                                                           .GARYA.KOHLI
                                                                        ..cl-ERl<OFCOURTS
                                                                       OTr^^v.;c';fir/'cHfO
                          IN THE COURT OF-COMMON PLEAS
                             OF OTTAWA COUNTY, OHIO
                                                                        W FEB 21 A 10: 03
 Jacquelynn WiUiams, Individually; as        CASENO:^Oo?Q.(^^oq^
 Executor ofthe Estate ofJames Williams IV
 (Deceased); and asNaturaLGuardian ofher     Judge Bruce Winters
 minor children
 ^ff^and.
 131 AmherstDr.                              COMPLAINT WITH JURY DEMAND
 ToIedo,OH43614                              AND PRAECIPE FOR SERVICE

        and
                                             KentD.Riesen (0041401)
      \^^|| a minor child ofjacquelynn       ANSPACH MEEKS ELLENBERGER LLP
Williams                                     300 Madison Ave., Suite 1600
131 AmherstDr.                               Toledo, OH 43604
Toledo, OH 43614                             (419)246-5757
                                             FAX: (419)321-6979
        and                                  Email: kriesen@anspachlaw.com

                  1 a minor child of         Attorneysfor Plaintiffs Jacquelynn
Jacquelynn Williams                          Williams, mdividually and as executor of
131 AmherstDr.                               estate ofJames WUliams IV, and as Natural
Toledo,OH43614                               Guardianfor Justln Williams, Jonathan
                                             Williams, andJayda Williams, and James
        and                                  Williams, V, individuaUy.
         'V^BB minor
       1        a    child ofJacquelynn
 Williams
 131 AmherstDr.
 Toledo,OH43614

        and

 Jamcs Williams, V,
 131 AmherstDr.
 Toledo, OH 43614
                   Plaintiffs,

         V.


 Edward Syphan
 4870 Whippoorwill Dr.
 Hennitage, PA 16148
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 6 of 14. PageID #: 32
    Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 6 of 14. PagelD#:12




         and

 Pitt Ohio Express LLC
 15 27th St.
 Pittsburgh.PA 15222

                     Defendants,


        Now come Plaintiffs Jacquelynn Williams, individually, as executor ofthe Estate of

 James Williams IV, and as natural guardian for -^^ ^|B|, ^^f^ V^^^B, and

 Wi^^B' and James Williams V, individually, by and through their counsel, and for their

 Complaint states as follows:

                                            PARTIES

        1.      Jacquelynn Williams is the duly appointed and acting Executor of the Estate of

 James Williams IV (hereinafter referred to as "Jay Williams") who died on or about July 17,

 2018. The estate was filed with the Lucas County Probate Court, Case No. 2019 est 937,on or

 about May 6, 2019, with Jacquelynn Williams appointed as Executor. {See Plaintiffs Letters of

 Authority attached as Exhibit 1),

        2.      On July 17, 2018, Jay Williams, was 40 years old at the time of his death and is

 survived by a wife and four children. Mr. Williams was found deceased in a ditch many hours

 aflter an accident on the Ohio Tumpike.

        3.      Plaintiff jacquelynn Williams was the wife of Jay Williams, now deceased. At

 the time ofthe subject incident, Jay Williams was the father ofJames Williams, V, age 18;

 v^BB' ase B -BBI ^tBB' ase B; and -BM^B' ase B •
         4.     Defendant Edward Syphan was employed as a driver of Pitt Ohio Express LLC

 and was acting in his scope ofauthority at the time ofthis accident.
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 7 of 14. PageID #: 33
    Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 7 of 14. PagelD#:13




         5.      Pitt Ohio Express LLC was the owner oftractor trailer at the time ofthe accident

 and employer ofEdward Syphan.


                                     FACTUAL BACKGROUND
         6.      On July 17, 2018, Jay Williams was in a one-vehicle accident on the Ohio

 Tumpike at approximately 3:18 a.m. His vehicle came to rest at Ohio Tumpike Milepost 79.1.

         7.      Jay got out of his car and was walking along the Ohio Tumpike, trying to get

 assistance with his damaged vehicle, when he was struck and killed by a semi Freightliner tractor

 rig vehicle driven by Edward Syphan, an employee ofPitt Ohio. Mr. Syphan was driving a 2016

 Freightliner tractor with a trailer attached.

         8.      Jay Williams was not found until 8:37 a.m., when dispatchers received a call that

 a black male was lying in a ditch, along with a red fender, Eastbound on the Ohio Tumpike near

 Milepost79.I.

         9.      Sometime later, the Pitt Ohio Freightliner tractor unit was discovered at Milepost

 79.7 at an emergeacy pull-oflfhooked up to a wrecker that was starting to pull away. Ohio State

 Highway Patrol Trooper Stroud observed damage consistent with the deceased pedestrian's

 injuries and asked the driver what happened. Mr. Syphan stated he believed he hit a deer

 somewhere between 4:00 and 4:30 a.m.

         10,     The Pitt Ohio truck was being operated eastbound utilizing its low-beam

 headlights. Prior to the crash, the Pitt Ohio truck would have passed the damaged Chevrolet

 driven by Jay Williams on the median-wall (left) side ofthe roadway, alerting him to something
 unusual going on.
          11.    At the time ofthe impact, Jay Williams was offthe traveled roadway. The Pitt

 Ohio truck had driven off of the traveled roadway, crossed the painted edge line, and violently
 struck Jay Williams propelling him in a ditch.
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 8 of 14. PageID #: 34
    Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 8 of 14. PagelD#:14




           12.    Prior to the crash, the Pitt Ohio truck approached the pedestrian. An alert and

attentive driver would have easily been able to detect, discem, and identify Mr, Williams within

the range ofhis headlights, and avoid this tragic fatal accident. However, there was no evidence

of any brakuig or other evasive acrion.

           13.    The crash would have been avoided if the Pitt Ohio truck had been properiy

driven within the marked lanes of the roadway and not deviated from its trave] lane onto the

paved shoulder.
           14.    Jay Williams had a life expectancy of another 37 years. He was working as a

truck driver and had just received his CDL Class B License. CDL Class B operators eam about

$36,000 per year.
           15.    Jay William's pay would increase because he desired to get a CDL Class A

license, and his salary would have increased substantially.

           16.    Plaintiffs have lost income, survivorship claim, loss of consortium ofjacquelynn

Williams, loss ofconsortium ofJames Williams V, loss of consortium of^| ^^UU, loss of
                           'W^B,
consortium ofjj^jj                   and loss ofconsortium of||^ V^^.

           17.    Prior to and at the time of the collision, Defendants without due regard operated

 the tractor trailer in a negligent, grossly negligent, wanton, reckless, willful and intentional

 manner, and deliberately and coiisciously proceeded to drive the tractor trailer into Jay Williams.

           18.    At the time of the accident, Edward Syphan was acting within the scope of his

 employment with Pitt Ohio Express.
                                              COUNTI
                                            NEGLIGENCE

            19.   Plaintiffs incorporate all the averments made in Paragraphs l-l 8 as if fully recited

 herein.
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 9 of 14. PageID #: 35
    Case: 3;20-cv-00591 Doc#:l-2 Filed: 03/19/20 9 of 14. PagelD#:15




        20.    At the time of the collision with Jay Williams, Defendant Edward Syphan both
individually and on behalfofPitt Ohio Express, owed a duty to Jay Williams to use reasonable

care and diligence and to operate the tractor trailer consistent with Ohio traffic laws.

       21.     Among the common law duties Defendants owed James Williams IV was the duty

ofcare, the duty to drive safely, the duty to obey trafRc laws, and the duty to yield the right of

way.

       22.     Among the statutory duties Defendants owed to Jay Williams, ORC §4511.20(a)

states: "No person shall operate a vehicle . . . on any street or highway in willful or wanton

disregard ofthe safety ofpersons or property."

       23.     Defendants, individually and collectively, breached the aforementioned duties

when Edward Syphan failed to operate the tractor trailer consistent with Ohio traffic laws,

including but not limited to the faiiure to operate the vehicle safely.

       24,     The crash was the direct and proximate result of Defendants negligence, gross

negligence, recklessness, wanton, willful and/or wrongful conduct.

       25.     As a direct and proximate result of Defendants' conduct, the decedent James

Williams IV suffered extreme conscious pain and suffering, terror, lost wages, was deprived of

the companionship ofhis family, suffered economic and non-economic losses to his person and

property, and sustained funeral expenses,
        26.       Defendants' wrongful conduct was the direct and proximate cause ofthe injuries,

 pain and suffering, and subsequent homfying death ofJames Williams IV.
        27.       As a direct and proximate result of Defendants' conduct, Plaintiffs are entitled to

 compensatory damages in an amount in excess of $25,000 and punitive damages in an amount to

 be determined.
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 10 of 14. PageID #: 36
    Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 10 of 14. PagelD#:16




                                            COUNTII
                                        SURVIVAL ACTION

           28.    PIaintiffs incorporate by refercnce all the averments made in Paragraphs 1-27 as if

 fully recited herein.

           29.    Plaintiff brings this survival action pursuant to Ohio Revised Code § 2305.21, et

 seq.

           30.    As a direct and proximate result ofthe crash and resulting death, the decedent Jay

 Williams suffered injuries until his death, causing him extreme conscious pain and suffering and

 terror, including the knowledge ofhis impending death.

           31.    Defendants' wrongful conduct was the direct and proximate cause of the injuries,

 pain and suffering, and subsequent horrifying death ofJay Williams.
           32.    As a direct and proximate result of Defendants' conduct, Plaintiffs are entitled to

 compensatory damages in an amount in excess of $25,000 and punitive damages in an amount to

 be detennined,

                                          COUNT III
                                       WRONGFUL DEATH

           33.    Plaintiffs incorporate by reference all the averments made in Paragraphs 1-32 as if

 fully recited herein.

           34.    The Decedent Jay Williams is survived by his wife and his four children ("next of

  kin").

           35.    Plaintiffs bring this action pursuant to Ohio Revised Code § 2125.01, et seq., for

  the exclusive benefit of decedent's wife, and his surviving children for such other relief as

  provided for by that chapter.
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 11 of 14. PageID #: 37
    Case: 3:20-cv-00591 Doc #: 1-2 Filed: 03/19/20 11 of 14. PagelD #: 17




         36.      As a direct and proximate cause of Defendants' negligence, gross negligence,

  reckless, wanton, willful and/or wrongful conduct and the resulting death of the decedent, the

  next ofkin have suffered injury and damages, including, but not necessarily liinited to:

                  a.      Loss ofincome and support;

                  b.      Loss ofthe services ofJay Williams;

                 c.       Loss of the society of Jay Williams, including the loss of his
                          companionship, consortium, care, assistance, attention, protection, advice,
                          guidance, counsel, instruction, training, and education;

                 d.       Loss of prospective inheritance to the next of kin; and

                 e.       Mental anguish incurred by the next of kin.

         37.     Defendants' wrongfiil conduct was the direct and proximate cause ofthe Estate of

 Jay Williams and his next ofkin incurring reasonable funeral and burial expenses.

         38.     As a direct and proximate result of Defendants' wrongful conduct, Plaintiffs are

  entitled to compensatory damages in amount in excess of $25,000 and punitive damages in an

  amount to be detennined.



                                  COUNT IV
            INTENTIONAL INFLICTION OF MENTAL DISTRESS AND DEATH

          39.     Plaintiffs incorporate by reference all the averments made in Paragraphs 1-38 as if

  fully recited herein.

          40.     By driving the tractor trailer, Defendants knew, and or should have known, ofthe

  potential hazards and dangers caused by operating the tractor trailer, including but not limited to

  potential catastrophic injuries and/or death. Despite such knowledge, Defendants repeatedly

  failed to observe traffic laws, and drove the tractor trailer in an erratic, reckless, willful, wanton

  and intentional manner that would inevitably lead to a vehicular accident.
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 12 of 14. PageID #: 38
    Case: 3:20-cv-00591 Doc #: 1-2 Filed: 03/19/20 12 of 14. PagelD #: 18




          41.   Defendants acted recktessty, willfully, wantonly, intentionally and maliciously in

 their wrongful conduct in contravention ofal! social and legal duties.

          42.   This recktess, willful, wanton, intentional and/or malicious, wrongful conduct was

 the direct and proximate cause of the decedent Jay Williams' injuries, pain and suffering, and

 death.

          43.   As a direct and proximate result of Defendants' reckless, willful, wanton,

 intentional and/or malicious conduct, PIaintiffs are entitled to compensatory damages in amount

 in excess of $25,000 and punitive damages in an amount to be determined.

          WHEREFORE, Plaintiffs pray this Court grant judgment on each Count suflRcient to

 compensate the Estate and next ofkin ofJay Williams and for compcnsatory damages in excess

 of $25,000, punitive damages for Defendants' wanton, willful, and intentional wrongful conduct

 alleged in this Complaint, all in an amount exceeding $25,000.00, for costs in bringing this

 action, and for any other reliefdeemedjust and equitable.




                                              Respectfully submitted,

                                              ANSPACH MEEKS ELLENBERGER LLC


                                               Kefit D. Riesen, Esq.
                                               Attorneysfor Plaintiff
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 13 of 14. PageID #: 39
   Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 13 of 14. PagelD#:19




                                        JURYDEMAND

      PlaintifFs hereby demand a trial by jury on all issues set forth in this Complainl.


                                                 u^-
                                              Kent D. Riesen, Esq.
                                              Attomeysfor Pla'mtiff'
Case: 3:20-cv-00591-JZ Doc #: 2-2 Filed: 03/19/20 14 of 14. PageID #: 40
   Case: 3:20-cv-00591 Doc#:l-2 Filed: 03/19/20 14 of 14. PagelD#:20




                             PRAECIPE FOR SERVICE


 TO THE CLERK:

         Please serve the Defendants via CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
 at the addresses as indicated on the first pagc ofthe Complaint.

                                      Respectfully submitted,

                                      ANSPACH MEEKS ELLENBERGER LLP



                                      By:_
                                             KentD.Riesen (0041401)
                                             Anspach Meeks Ellenberger LLP
                                             300 Madison Avenue, Suite 1600
                                             Toledo, Ohio 43604
                                             (419)246-5757
                                             (419)321-6979Facsimile
                                             kriesen@anspachlaw.com
                                             Attomeyfor Plamtiffs




                                         10
